t c memo united_states tax_court alfred b barrion petitioner v commissioner of internal revenue respondent docket no filed date alfred b barrion pro_se steven tillem and gennady zilberman for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a dollar_figure deficiency in tax and additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively respondent has moved for summary_judgment under rule contending that there are no disputed issues of fact and that he is entitled to judgment as a matter of law petitioner has not responded to this motion we will grant the motion for summary_judgment and sustain respondent’s determinations background the following facts are derived from the parties’ pleadings and respondent’s motion papers including the affidavits and exhibits attached thereto petitioner resided in new york when he filed his petition petitioner did not file a federal_income_tax return for on the basis of third-party reporting the irs prepared a substitute for return sfr that met the requirements of sec_6020 on date the irs sent petitioner a timely notice_of_deficiency determining a tax_deficiency and additions to tax as set forth above the irs’ adjustments involved unreported income it determined that petitioner had wage income of dollar_figure on the basis of a form_w-2 wage and tax statement received from van eck associates the irs also determined that petitioner had interest_income of dollar_figure on the basis of two forms 1099-int interest all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar income submitted by citibank n a allowing petitioner the standard_deduction and one personal_exemption the irs determined for a tax_deficiency of dollar_figure resulting in a net tax_liability of dollar_figure after applying dollar_figure of withholding credits shown on the form_w-2 petitioner timely petitioned this court on date in his petition he did not assign error with respect to either item of unreported income he instead asserted i had a hard drive failure and lost data i would like to file my own return for on date respondent served petitioner with a request for ad- missions a request for production of documents and interrogatories in these re- quests respondent asked petitioner to admit to having received the items of unreported income listed above admit to having failed to file a return for tax- able year provide documentation showing any deductions exemptions or credits to which he believed himself entitled and provide any information tending to show that he was not liable for the late-filing and late-payment additions to tax petitioner ignored all of these discovery requests because he failed to respond to the request for admissions the matters therein were deemed admitted see rule c on date respondent filed motions to compel petitioner to re- spond to the request for production of documents and interrogatories these mo- tions requested that if petitioner failed to comply in full with any order of the court in respect of the motions to compel he should be precluded from contesting the unreported income determined in the notice_of_deficiency claiming any deductions exemptions or credits for aside from the standard_deduction and personal_exemption allowed in the notice_of_deficiency and challenging the additions to tax for as determined in the notice_of_deficiency by order dated date we granted respondent’s motions to compel and directed petitioner on or before date to comply with respondent’s discovery requests or to file with the court specific objections thereto in that order we explicitly warned petitioner that if he does not fully comply with the provisions of this order the court will be strongly inclined to impose sanctions pursuant to tax_court rule which may include deeming certain facts to be established for purposes of trial or dismissal of this case and entry of a decision against petitioner petitioner did not comply with our order in any respect he supplied no responses to respondent’s discovery requests and he filed no objections thereto respondent filed a motion for summary_judgment on date in his motion respondent contends that there are no disputed issues of material fact because all relevant facts have either been deemed admitted by petitioner or should be deemed to have been admitted by him by reason of his failure to comply with the court’s date order granting the motions to compel on date we ordered petitioner to respond to the motion for summary_judgment by date we warned him that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioner ignored this order and has not responded to respondent’s motion a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner has set forth no facts showing that there is a genuine dispute for trial because he failed to respond to the motion for summary_judgment we could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b unreported income the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 for this pre- sumption to adhere in cases involving receipt of unreported income respondent must provide some reasonable foundation connecting the taxpayer to the income- producing activity see eg 994_f2d_1542 11th cir aff’g tcmemo_1991_636 596_f2d_358 9th cir rev’g 67_tc_672 tucker v commissioner tcmemo_2014_51 at once respondent has produced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that respondent’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 the notice_of_deficiency determined two adjustments involving unreported income the irs received a form_w-2 from van eck associates reporting wages it paid to petitioner during and the irs received two forms 1099-int from citibank n a reporting interest it paid to petitioner during on the basis of this credible_evidence we are satisfied that respondent provided a reasonable foundation connecting petitioner with the unreported income the burden_of_proof thus shifts to petitioner to show that respondent’s determinations were arbitrary or erroneous petitioner has not satisfied his burden_of_proof he failed to assign error in his petition to either of respondent’s determinations of unreported income any issue not raised in the assignments of error is deemed conceded rule b respondent served discovery requests on petitioner asking that he admit receiving the unreported income because he failed to respond to these discovery requests he is deemed to have admitted receiving the unreported income we conclude that respondent’s determinations of unreported income as set forth in the notice of deficiency are correct and those determinations are sustained see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 powerstein v commissioner tcmemo_2011_271 102_tcm_497 c deductions exemptions and credits deductions are a matter of legislative grace and the taxpayer bears the bur- den of proving his entitlement to any deduction rule a the taxpayer also bears the burden of substantiating his claimed deductions by keeping and produ- cing records sufficient to enable the irs to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs in the date discovery requests respondent requested that petitioner submit any documentation showing that he was entitled to additional deductions exemptions or credits petitioner has set forth no specific facts con- cerning and he has provided no documentation to substantiate any additional de- ductions exemptions or credits we accordingly sustain respondent’s determina- tion that petitioner is entitled to no deductions exemptions or credits aside from the standard_deduction and one personal_exemption as allowed in the notice_of_deficiency d additions to tax sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto respondent has the burden of production on this issue see sec_7491 respondent served discovery requests on petitioner asking that he admit that he failed to file a federal_income_tax return for because petitioner failed to respond to this discovery request he is deemed to have admitted that he did not file such a return in view of this deemed admission we conclude that respondent has satisfied his burden of production see eg 85_tc_267 colonna v commissioner tcmemo_2014_7 at snyder v commissioner tcmemo_2001_60 in his date discovery requests respondent asked petitioner to provide any relevant information showing that he is entitled to relief from the addition_to_tax under sec_6651 petitioner failed to respond to those requests in his motion to compel respondent asked that petitioner be precluded from claiming relief from the addition_to_tax for failure_to_file timely petitioner did not respond to our order granting the motion to compel and he filed no objections to respondent’s requested discovery we will accordingly sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 sec_6651 sec_6651 provides for an addition_to_tax when a taxpayer fails to pay timely the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect to meet his burden of production under c with respect to the sec_6651 addition_to_tax respondent must provide evidence of a tax_return 127_tc_200 aff’d 521_f3d_1289 10th cir an sfr that meets the requirements of sec_6020 is treated as the return filed by the taxpayer for this purpose see sec_6651 respondent has met his burden of production by producing a certified copy of the sfr prepared on petitioner’s behalf cf gardner v commissioner tcmemo_2013_67 at finding that the commissioner did not meet his burden of production for the sec_6651 addition_to_tax when he introduced the taxpayer’s account transcripts as evidence of the sfr petitioner has not paid the tax shown on that return and has not shown that his failure was due to reasonable_cause and not due to willful neglect see sec_6651 we will accordingly sustain the addition_to_tax for petitioner’s failure to pay timely his income_tax_liability for to reflect the foregoing an appropriate order and decision will be entered
